Name: 2011/853/EU: Council Decision of 29Ã November 2011 on the signing, on behalf of the Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access
 Type: Decision
 Subject Matter: international affairs;  communications;  consumption;  information technology and data processing;  information and information processing
 Date Published: 2011-12-20

 20.12.2011 EN Official Journal of the European Union L 336/1 COUNCIL DECISION of 29 November 2011 on the signing, on behalf of the Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access (2011/853/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 114 thereof, in conjunction with Article 218(5) thereof, Having regard to the proposal by the European Commission, Whereas: (1) On 16 July 1999, the Council authorised the Commission to negotiate within the Council of Europe, on behalf of the European Community, a convention concerning the legal protection of services based on, or consisting of, conditional access. (2) The European Convention on the legal protection of services based on, or consisting of, conditional access (the Convention) was adopted by the Council of Europe on 24 January 2001. (3) The Convention establishes a regulatory framework which is almost identical to that set out in Directive 98/84/EC of the European Parliament and of the Council of 20 November 1998 on the legal protection of services based on, or consisting of, conditional access (1). (4) The Convention entered into force on 1 July 2003 and is open for signing by the Union and its Member States. (5) The signing of the Convention would help to extend the application of provisions similar to those in Directive 98/84/EC beyond the borders of the Union and establish a law on services based on conditional access which would be applicable throughout the European continent. (6) By adopting Directive 98/84/EC, the Union has exercised its internal competence in the fields covered by the Convention except as regards Articles 6 and 8 thereof, insofar as Article 8 relates to the measures under Article 6. The Convention should be therefore signed both by the Union and its Member States. (7) The Convention should be signed on behalf of the Union, subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the European Convention on the legal protection of services based on, or consisting of, conditional access is hereby authorised on behalf of the Union, subject to the conclusion of the Convention. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Union, the Convention. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 November 2011. For the Council The President K. SZUMILAS (1) OJ L 320, 28.11.1998, p. 54.